Case 1-18-46844-nhl Doci1 Filed 11/29/18 Entered 11/29/18 10:57:03

MMMM ele Macon colt ce) eet the case:

 

CLERK CY COURT

United States Bankruptcy Court for the: | U.S.8 AN oistatet OF

| Eastern District of New York EAST NEW YORK

iv . State) i

Case number (if known): Chapter 11 \0: 4S
- ———_—_-——£! — | mig NOV 29 A

 

C2 Check if this is an

, a amended filin
Official Form 205 RECEIVED °
Involuntary Petition Against a Non-Individual 12/15

 

Use this form to begin a bankruptcy case against a non-individual you allege to be a debtor subject to an involuntary case. If you want to begin
a case against an individual, use the Involuntary Petition Against an individual (Official Form 105). Be as complete and accurate as possible. If
more space is needed, attach any additional sheets to this form. On the top of any additional pages, write debtor's name and case number (if
known).

Identify the Chapter of the Bankruptcy Code Under Which Petition Is Filed

 

1. Chapter of the Check one:
Bankruptcy Code O Chapter 7

id Chapter 11

Identify the Debtor

2. Debtor’s name Alveeru Inc

 

 

3. Other names you know
the debtor has used in
the last 8 years —

 

 

 

Include any assumed
names, trade names, or
doing business as names.

 

4. Debtor's federal
Employer Identification 1 Unknown
Number (EIN)

EN”

 

Principal place of business Mailing address, if different

5. Debtor's address

 

 

 

 

 

 

 

 

 

337 Avenue O Same

Number Street Number Street
P.O. Box

Brooklyn NY 11230

City State — ZIP Code City State ZIP Code
Location of principal assets, if different from
principal place of business

cones Same

y Number Street

City State ZIP Code

 

 

 

 

Official Form 205 Involuntary Petition Against a Non-Individual — page 1
Case 1-18-46844-nhl Doci1 Filed 11/29/18 Entered 11/29/18 10:57:03

Debtor Alveeru Inc

Name ‘

Case number (i known)

 

6. Debtor's website (URL)

N/A

 

7. Type of debtor

Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
C) Partnership (excluding LLP)
CL) Other type of debtor. Specify:

 

 

8. Type of debtor’s
business

Check one:

CL) Health Care Business (as defined in 11 U.S.C. § 101(27A))
OQ) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
(J) Railroad (as defined in 11 U.S.C. § 101(44))

CY Stockbroker (as defined in 11 U.S.C. § 101(53A))

Q Commodity Broker (as defined in 11 U.S.C. § 101(6))

QO) Clearing Bank (as defined in 11 U.S.C. § 781(3))

@ None of the types of business listed.

CJ Unknown type of business.

 

 

 

 

 

9. To the best of your No
knowledge, are any
bankruptcy cases QQ Yes. Debtor Relationship
pending by or against District Date filed Case number, if known
any partner or affiliate MM/DD /YYYY
of this debtor?
Debtor Relationship
District Date filed Case number, if known
MM /DD/YYYY
Report About the Case
10. Venue Check one:

Over the last 180 days before the filing of this bankruptcy, the debtor had a domicile, principal place of
business, or principal assets in this district longer than in any other district.

CHA bankruptcy case coricerning debtor's affiliates, general partner, or partnership is pending in this district.

 

11. Allegations

Each petitioner is eligible to file this petition under 11 U.S.C. § 303(b).
The debtor may be the subject of an involuntary case under 11 U.S.C. § 303(a).

At least one box must be checked:

The debtor is generally not paying its debts as they become due, unless they are the subject of a bona
fide dispute as to liability or amount.

Q within 120 days before the filing of this petition, a custodian, other than a trustee, receiver, or an
agent appointed or authorized to take charge of less than substantially all of the property of the
debtor for the purpose of enforcing a lien against such property, was appointed or took possession.

 

42. Has there been a
transfer of any claim
against the debtor by or
to any petitioner?

 

No

C) Yes. Attach all documents that evidence the transfer and any statements required under Bankruptcy
Rule 1003(a).

 

Official Form 205

Involuntary Petition Against a Non-Individual page 2

 
Case 1-18-46844-nhl Doci1 Filed 11/29/18 Entered 11/29/18 10:57:03

Debtor Alveeru Inc Case number (if known),

Name

 

13. Each petitioner's claim

      

NY Corporate Solutions Inc Business Debt, plusinterest 5 265,000.00

 

 

 

 

Ali Kass Loan plus interest 3 26,500.00
$
Total of petitioners’ claims $ 291,500.00

if more space is needed to list petitioners, attach additional sheets. Write the alleged debtor's name and the case number, if known, at
the top of each sheet. Following the format of this form, set out the information required in Parts 3 and 4 of the form for each

additional petitioning creditor, the petitioner’s claim, the petitioner’s representative, and the petitioner's attorney. Include the
statement under penalty of perjury set out in Part 4 of the form, followed by each additional petitioner's (or representative's) signature,
along with the signature of the petitioner's attorney.

  

Request for Relief

 

WARNING - Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Petitioners request that an order for relief be entered against the debtor under the chapter of 11 U.S.C. specified in this petition. If a
petitioning creditor is a corporation, attach the corporate ownership statement required by Bankruptcy Rule 1010(b). If any petitioner is a
foreign representative appointed in a foreign proceeding, attach a certified copy of the order of the court granting recognition.

| have examined the information in this document and have a reasonable belief that the information is true and correct.

 

Name and mailing address of petitioner

 

NY Corporate Solutions Inc
Name

3637 E Atlantic Bivd

Number Street

 

Printed name

 

Firm name, if any

 

 

 

 

 

 

 

 

 

 

Pompano Beach FL 33062
City State ZIP Code Number Street
Name and mailing address of petitioner's representative, if any : City : State ZIP Code
: S
Eli Kass : Contact phone Email
Name e
3637 E Atlantic Bivd L Bar number
Number Street --
Pompano Beach FL 33062 © State

City . State ZIP Code

    

| declare under penalty of perjury that the foregoing is true and correct.

'- Executed on _11/29/2018
MM /DD /YYYY

x -— ( e— f-es

Signature of petitioner or representative, including representative's title

x

Signature of attorney

sa
BN

 

EES

 

Date signed

 

 

MM /DD /YYYY

 

Official Form 205 Involuntary Petition Against a Non-Individual page 3

 
Case 1-18-46844-nhl Doc1 Filed 11/29/18 Entered 11/29/18 10:57:03

Debtor Alveeru Inc Case number (if known)

Name

 

Name and mailing address of petitioner

 

 

 

 

 

 

 

 

 

 

 

 

Eli Kass -
Name Printed name
3637 E Atlantic Blvd Firm name, if any
Number Street
Pompano Beach FL 33062
City State ZIP Code Number Street
Name and mailing address of petitioner's representative, if any City State ZIP Code
Contact phone Email
N/A
Name
Bar number
Number Street
State
City State ZIP Code

   
 

| declare under penalty of perjury that the foregoing is true and correct.

Executed on 1 1/29/2014 8 Xx

 

MM /DD/YYYY

x C7 Oo

Signature of petitioner or representative, including representative's title

Signature of attorney

 

Date signed
MM /DD /YYYY

 

 

Name and mailing address of petitioner

 

 

Name Printed name

 

Firm name, if any

 

Number Street

 

 

Number — Street

 

 

 

 

 

City State ZIP Code

Name and mailing address of petitioner's representative, if any City State ZIP Code
Contact phone Email

Name
Bar number

Number Street
State

 

City State ZIP Code

   
 

| declare under penalty of perjury that the foregoing is true and correct.

x

Executed on

 

MM /DD/YYYY Signature of attorney

x .

Signature of petitioner or representative, including representative's title

 

Date signed
MM / DD /YYYY

 

 

Official Form 205 Involuntary Petition Against a Non-Individual page 4

 
Case 1-18-46844-nhl Doci1 Filed 11/29/18 Entered 11/29/18 10:57:03

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

In re: Case No.
Chapter
Debtor(s)
x
AFFIRMATION OF FILER(S)

 

All individuals filing a bankruptcy petition on behalf of a pro se debtor(s), must provide the following
information:

Name of Filer: ye C ly Uden M £ Nkén ba oY]
Address: / 2S q é (0 Sf .
Email Address:

Phone Number: ( 3 "7 )7¢¥2 SG Ss Vv

Name of Debtor(s): A [ Vet Sy | AC

 

CHECK THE APPROPRIATE RESPONSES:
ASSISTANCE PROVIDED TO DEBTOR(S):

I PREPARED THE PETITION AND/OR ASSISTED WITH THE PAPERWORK BY DOING
THE FOLLOWING:

 

 

ow NOT PROVIDE THE PAPERWORK OR ASSIST WITH COMPLETING THE FORMS.

FEE RECEIVED:
I WAS NOT PAID.

I WAS PAID.
Amount Paid: $

I/We hereby affirm the information above under the penalty of perjury.

Dated: Ll-2 ~ (X OO

Filer’s Signature

 
